Appleton, C. J.
This is a bill in equity brought under the provisions of B. S., 1871, c. 77, § 5, to determine the construction to be given to certain clauses in the will of Timothy Bragdon.
Before the court should be called upon to give a construction to a will, the meaning of which is disputed, all the legatees or devisees, whose rights and interests are involved, should be made parties thereto, so that they see to the due protection of their respective rights and interests.
It is obvious that Aaron E. Bragdon is interested equally with the defendant that the real estate of the testator should descend to the heirs-at-law, while Eda Bragdon and Minnie and Lizzie Bragdon are interested that it should not so descend as well as in the question, “who is to determine whether Eda is a steady and industrious man” when he shall have arrived at the age of twenty-one years.
The most important question undoubtedly is whether the testator meant to have his whole property of every description converted into money and distributed as such. Upon this, those who, in case of an equitable conversion of real into personal property, would be entitled to the proceeds of the property so converted, should be heard, but they are not made parties.
*536The bill is to be dismissed unless the complainant sees fit to amend by summoning in the necessary parties.
DicKErson, Daneorth, Virgin, Peters and Llbbey, JJ., concurred.